DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-0, 12, 18 and 19 s/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Dukaric et al (US 2022/0006283 A1).
	Regarding claim 1, Dukaric teaches a power module for operating an electric vehicle drive (see para 0008, 0437), comprising:  a plurality of power switches (see para 0539), each of which has a power semiconductor (see para 0477, MOSFETS); and control electronics configured to control the plurality of power switches to generate an output current based on an input current (see para 0039, 0476-0478); wherein the control electronics also comprises a temperature unit   (see para 0038, 0039, 0551) configured to detect an operating voltage and operating current in the power semiconductor, and determine the temperature of the power semiconductor based on the operating voltage and operating current (see para 0038, 0039, 0551).
	Regarding claim 10, Dukaric teaches a method for determining a temperature    (see para 0038, 0039, 0551) in a power module comprising a plurality of power switches (see para 0477, MOSFETS);, each of which has a power semiconductor  (see para 0477, MOSFETS), and a control electronics for controlling the numerous power switches (see para 0039, 0476-0478) to generate an output current based on an input current (see para 0039, 0476-0478);, wherein the method comprises: detecting, by a temperature unit of the control electronics  (see para 0038, 0039, 0551) an operating voltage and an operating current in the power semiconductor; and determining, by the control electronics, the temperature of the power semiconductor based on the operating voltage and operating current  (see para 0038, 0039, 0551).
	Regarding claim 2, Dukaric teaches invention set forth above, Dukaric further teaches wherein the power semiconductors of the plurality of power switches function as transistors (see para 0477, MOSFETS), wherein the operating voltage comprises a drain-source voltage in the power semiconductor (see para 0477, MOSFETS).
	 Regarding claim 8, Dukaric teaches invention set forth above, Dukaric further teaches wherein the power semiconductor functions as a transistor (see para 0477, MOSFETS), and wherein the operating current comprises a positive drain-source current in the power semiconductor (see para 0477, MOSFETS).
	Regarding claim 9, Dukaric teaches invention set forth above, Dukaric further teaches wherein the control electronics comprises: a controller component for generating a control signal based on an operating state of at least one of the power module or the electric vehicle drive (see para 0039, 0476-0478), and a driver for controlling the power switches based on the control signal, wherein the temperature unit is located in the controller component in the control electronics   (see para 0038, 0039, 0551).
	Regarding claim 12, Dukaric teaches invention set forth above, Dukaric further teaches further comprising: generating, by a controller component of the control electronics, a control signal based on an operating state of at least one of the power module or the electric vehicle drive  (see para 0039, 0476-0478); and controlling, by a driver of the control electronics, the power switches based on the control signal, wherein the temperature unit is located in the controller component in the control electronics   (see para 0038, 0039, 0551). 
	Regarding claim 18, Dukaric teaches invention set forth above, Dukaric further teaches wherein the power semiconductor functions as a transistor (see para 0477, MOSFETS), and wherein the operating current comprises a positive drain-source current in the power semiconductor (see para 0477, MOSFETS).
	Regarding claim 19, Dukaric teaches invention set forth above, Dukaric further teaches wherein the control electronics comprises: a controller component for generating a control signal based on an operating state of at least one of the power module or the electric vehicle drive (see para 0039, 0476-0478), and a driver for controlling the power switches based on the control signal, wherein the temperature unit is located in the controller component in the control electronics (see para 0038, 0039, 0551).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dukaric et al (US 2022/0006285 A1) in view of Nummila et al. (US 20130265139 A1).
	 Regarding claim 7, Dukaric teaches invention set forth above, Dukaric doesn’t expressly teach wherein the temperature unit is configured to determine the temperature of the power semiconductor by means of a calibration database.
	In an analogous art Nummila teaches wherein the temperature unit is configured to determine the temperature of the power semiconductor by means of a calibration database (see para 0245).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Nummila in the invention of Dukaric to determine the temperature for the safety of apparatus. 
	Regarding claim 11, Dukaric teaches invention set forth above, Dukaric doesn’t expressly teach further comprising: determining, by the temperature unit, the temperature of the power semiconductor by means of a calibration database.
	In an analogous art Nummila teaches further comprising: determining, by the temperature unit, the temperature of the power semiconductor by means of a calibration database. (see para 0245).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Nummila in the invention of Dukaric to determine the temperature for the safety of apparatus.
Allowable Subject Matter
Claims 3-6, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, Dukaric teaches invention set forth above, Dukaric doesn’t expressly teach, wherein a diode is connected to a side of a drain electrode in the power semiconductor facing away from a source electrode in the power semiconductor, wherein the temperature unit is configured to detect a diode voltage applied to the diode as the operating voltage of the power semiconductor. Hence claim 3 will be deemed allowable if written in independent form.
	Claims 4-6 and 17 depend on claim objected claim 3, hence claims 4-6 and 17 will also be deemed allowable if claim 3 is written in independent form.   
	Regarding claim 13, Dukaric teaches invention set forth above, Dukaric doesn’t expressly teach, wherein a diode is connected to a side of a drain electrode in the power semiconductor facing away from a source electrode in the power semiconductor, wherein the temperature unit is configured to detect a diode voltage applied to the diode as the operating voltage of the power semiconductor. Hence claim 3 will be deemed allowable if written in independent form.
	Claims 14-16 depend on claim objected claim 13, hence claims 14-16 will also be deemed allowable if claim 13 is written in independent form.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836